Citation Nr: 1333771	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Virtual VA paperless claims processing system includes a September 2013 brief submitted by the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2008 at which time the examiner opined that it was not likely that his hearing loss was due to military noise exposure.  She based this opinion on the fact that the Veteran's hearing was within normal limits at the time of his separation from service.  However, it does not appear that she considered audiograms performed shortly after the Veteran's discharge from service in April 1979, including a June 1980 audiogram that documented an audiological puretone threshold of 80 decibels at 4000 hertz in the left ear and 55 decibels at 4000 hertz in the right ear.  These thresholds meet the criteria for hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  As a result, the November 2008 VA examination and opinion are not adequate for adjudication of the Veteran's claim.  Therefore, the Board finds that the Veteran should be afforded a new examination and opinion, as requested in the September 2013 brief. 

On remand, the RO/AMC should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all potentially relevant records of VA and non-VA health care providers who have treated him for bilateral hearing loss but that may not have been previously associated with the claims file.  

At August 2008 VA treatment, the Veteran indicated that he had received audiological examinations every year when he worked at Pine Bluff Arsenal.  At December 2009 VA treatment, he noted that he had worked there for 30 years.  The RO/AMC should review the claims file and communicate with the Veteran to ensure that all such records of audiological evaluation have been received.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  
	
The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC should then refer the Veteran's claims folder to the November 2008 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss manifested in service or within one year thereafter or is otherwise causally or etiologically related to his military service, including noise exposure.  The examiner should specifically consider the Veteran's post-service audiograms in June 1980 and June 1981.  The June 1980 audiogram indicates an audiological puretone threshold of 80 decibels at 4000 hertz in the left ear and 55 decibels at 4000 hertz in the right ear.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


